Citation Nr: 0840499	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  98-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than September 15, 
1998 for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board issued a decision in March 2007 denying the claim 
for an effective date earlier than September 15, 1998 for 
service connection for schizophrenia.  The veteran appealed 
that decision to United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
August 2008, pursuant to the terms of a Joint Motion filed by 
the parties, the Court ordered that decision remanded for 
actions in compliance with instructions in the Joint Motion.  
The parties in the Joint Motion for Partial Remand instructed 
the Board to discuss the applicability, if any, of 38 C.F.R. 
§ 3.156 (c).  


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
schizophrenia in a December 1982 rating decision. The veteran 
did not appeal that decision of the RO.

2.  The evidence does not demonstrate the veteran was not 
competent to file an appeal in 1982 and 1983.

3.  The Board of Veterans' Appeals (Board) denied the 
veteran's request to reopen his claim for service connection 
for an acquired psychiatric disorder in December 1991.

4.  The RO denied the veteran's request to reopen his claim 
for service connection for schizophrenia in an April 1996 
rating decision. The veteran did not appeal the April 1996 
rating decision.

5.  Documents received from the veteran September 15, 1998, 
may be construed as a claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date prior to September 15, 
1998 for service connection for schizophrenia have not been 
met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

This case represents the appeal of a downstream element of 
the grant of a claim for service connection that was 
submitted in 1998. That claim pre-dates the enactment of the 
above law and regulations concerning notice to be provided 
claimants of information that is necessary to submit in order 
to substantiate a claim, but since that claim actually 
resulted in an award of service connection and the highest 
possible schedular rating, it had obviously been 
substantiated. Therefore, it may be concluded the purpose of 
the notice requirements set out in this law were met. 
Likewise, the record shows that after the veteran disagreed 
with the effective date assigned for his rating, the 
procedural safeguards in place to ensure a knowledgeable 
prosecution of the appeal by the veteran have been satisfied. 
(See the Supplemental Statement of the Case dated in August 
2006.)

As the veteran's attorney along with the Secretary is the 
moving party to the remand of the Court, the veteran and his 
attorney have actual knowledge of the instructions of the 
Court.  There appears to be no further requirement to provide 
additional notice or assist in obtaining evidence.  

Relevant Laws and Regulations: Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later. 38 C.F.R. § 3.400 (2006).

The effective date of an award of compensation based on new 
and material evidence received after the final disallowance 
is the date of receipt of the new claim or date entitlement 
arose whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).

At the time of the Board's 2007 decision, 38 C.F.R. § 3.400 
(q)(2) provided that the effective date for an award based on 
the receipt of new and material evidence that consisted of 
service department records was as follows:

To agree with evaluation (since it is considered 
these records were lost or mislaid) or date or 
receipt of claim on which prior evaluation was 
made, whichever is later, subject to rules on 
original claims filed within 1 year after 
separation from service.  

[As currently written 38 C.F.R. § 3.400(q) only addresses the 
effective date to be assigned where the new and material 
evidence consists of other than service department records.  
New and material evidence consisting of service department 
records is currently addressed at 38 C.F.R. § 3.156, set out 
below.]  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed by 38 
C.F.R. § 20.302 .

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision. 38 
C.F.R. § 20.1104.

The provisions of 38 C.F.R. § 3.156(c) as currently in effect 
provide as follows:

(1) Notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) 
of this section. Such records include, but are not 
limited to:  

(i) Service records that are related to a 
claimed in-service event, injury, or disease, 
regardless of whether such records mention the 
veteran by name, as long as the other 
requirements of paragraph (c) of this section 
are met; 

(ii) Additional service records forwarded by 
the Department of Defense or the service 
department to VA any time after VA's original 
request for service records; and 

(ii) Declassified records that could not have 
been obtained because the records were 
classified when VA decided the claim. 

(2) Paragraph (c)(1) of this section does not apply 
to records that VA could not have obtained when it 
decided the claim because the records did not exist 
when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to 
identify and obtain the records from the respective 
service department, the Joint Services Records 
Research Center, or from any other official source. 

(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 

(4) A retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence. Where such records 
clearly support the assignment of a specific rating 
over a part or the entire period of time involved, 
a retroactive evaluation will be assigned 
accordingly, except as it may be affected by the 
filing date of the original claim.  38 C.F.R. 
§ 3.156(c)(2008)

At the time of the Board's 2007 decision, 38 C.F.R. § 3.156 
(c) was as follows:

Where the new and material evidence consists of a 
supplemental report from the service department, 
received before or after the decision has become 
final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  
This comprehends official service department 
records which presumably have been misplaced and 
have now been located and forwarded to the 
Department of Veterans Affairs.  Also included are 
corrections by the service department of former 
errors of commission or omission in the preparation 
of the prior report or reports and identified as 
such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating 
over a part or the entire period of time involved, 
a retroactive evaluation will be assigned 
accordingly except as it may be affected by the 
filing date of the original claim.  

Effective Date of Service Connection for Schizophrenia.

The RO granted service connection for schizophrenia effective 
September 15, 1998. The veteran's attorney asserts the 
effective date for the grant of service connection for 
schizophrenia should be October 28, 1982. That is the date VA 
first received a claim for service connection for a nervous 
disorder from the veteran. The attorney contends that the 
veteran's mother filed a notice of disagreement with the 
December 1982 rating decision which denied service connection 
for schizophrenia.  In the alternative he asserts that 38 
C.F.R. § 3.400 (q)(2) is applicable since additional service 
department records were received by VA.  The Joint Motion for 
Remand raised the applicability of 38 C.F.R. § 3.156.  

The effective date of a grant service connection based on 
receipt of new and material evidence is based upon a variety 
of factors, including the date of claim, date entitlement is 
shown, and finality of prior decisions. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The regulations provide that a determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302 . Previous determinations 
which are final and binding, including decisions of service 
connection will be accepted as correct in the absence of 
clear and unmistakable error (CUE). 38 C.F.R. § 3.105. In 
order to conclude October 28, 1982 is the date of claim, and 
therefore an appropriate effective date for service 
connection, the evidence must demonstrate the prior rating 
decisions and decision of the Board, either were not final or 
contained CUE. The veteran's attorney has not raised a claim 
of CUE in any of the prior rating decisions of RO, or the 
decision of the Board. For that reason, the Board limits its 
review of the claims folder to determining if the prior 
rating actions of the RO were final.

A chronological review of the claims folder reveals the 
veteran first filed a claim for service connection for a 
nervous disorder in October 1982. The RO in a December 1982 
rating decision denied service connection for paranoid 
schizophrenia. The next item in the claims folder is an 
undated letter to the veteran which informed him his claim 
for service connection for a nervous condition had been 
denied. The next communication from the veteran is a February 
1983 request for counseling and evaluation for vocational 
rehabilitation services. In November 1983, the RO received a 
letter from the veteran's mother. His mother clearly stated 
she wanted the RO to "reopen his claim." There is nothing in 
the letter which refers to the earlier December 1982 rating 
decision, indicates a desire to appeal, or states the veteran 
disagrees with the rating decision. The veteran's attorney 
asserts that the November 1983 letter from the veteran's 
mother is a notice of disagreement with the December 1982 
rating decision. The regulations in effect on that date 
specified, who may file an appeal and what constituted an 
appeal or notice of disagreement. They read in part as 
follows:

A notice of disagreement and a substantive appeal 
may be filed by a claimant personally or by an 
accredited representative of a recognized service 
organization, attorney, or agent, provided a proper 
power of attorney or declaration or representation, 
as applicable, has been filed...38 C.F.R. § 
19.111(a)(1982).

If the claimant is incompetent, a notice of 
disagreement and a substantive appeal may be filed 
by the legal guardian or other proper fiduciary; 
or, in the absence of one of these, by the next of 
kin or next friend. 38 C.F.R. § 19.111(b)(1982).

There is no evidence in the claims folder which demonstrates 
the veteran's mother had the authority in December of 1983 to 
be the veteran's agent or representative. There is no power 
of attorney of record appointing her as the veteran's 
representative. Only if the veteran was incompetent could she 
act for him as his next of kin. A review of the claims folder 
does not establish the veteran was incompetent. In November 
1983 the only evidence in the claims folder which addressed 
the veteran's competency was a September to December 1982 VA 
hospital summary. In it a VA physician stated the veteran was 
competent.

Even if the veteran's mother was authorized to act on his 
behalf, her letter does not meet the criteria to be 
considered a notice of disagreement. The regulations defined 
a notice of disagreement as follows:

A written communication from a claimant or his 
representative expressing dissatisfaction or 
disagreement with an adjudicative determination of 
an agency of original jurisdiction will constitute 
a notice of disagreement. The notice should be in 
terms which can be reasonably construed as 
evidencing a desire for review of that 
determination. It need not be couched in specific 
language. Specific allegations of error of fact or 
law are not required. 38 C.F.R. § 19.113 (1982).

The letter uses the phrase reopen the claim, not I disagree. 
While specific language is not required, the plain meaning of 
"reopen" is not consistent with an expression of 
dissatisfaction. The RO treated the letter from the veteran's 
mother appropriately. The RO sent a letter in January 1984 to 
the veteran noting the request to reopen the claim and 
sending an application for benefits. The "new" claim was 
received in January 1984. The Board has concluded that a 
notice of disagreement was not submitted by the veteran 
indicating disagreement with the December 1982 rating 
decision. For that reason, the date of claim for the purposes 
of assignment of an effective date for service connection for 
schizophrenia is not October 28, 1982.

In addition, the Board denied the veteran's request to reopen 
his claim for service connection for an acquired psychiatric 
disorder in a December 1991 decision. When a determination of 
the RO is affirmed by the Board of Veterans Appeals such 
determination is subsumed by the final appellate decision. 38 
C.F.R. § 20.1104. For that reason an effective date for 
service connection for schizophrenia may not be assigned 
prior to the date of the December 1991 decision of the Board.

The record dated between December 1991 and September 15, 
1998, reflects that in February 1993, the veteran again 
sought to reopen his claim for service connection for a 
nervous disorder. The RO responded in March 1993 and wrote 
the veteran a letter explaining that new and material 
evidence was required to reopen the claim. The veteran did 
not submit additional evidence.

The veteran again requested that his claim be reopened in 
February 1995. The RO denied the request to reopen in an 
April 1996 rating decision. The RO notified the veteran his 
request to reopen was denied in an April 1996 letter. The 
veteran did not appeal the April 1996 rating decision. It 
became final. 38 C.F.R. §§ 3.104, 20.1103 (1995).

The next communication received from the veteran in November 
1996 requested his service-connected disabilities be re- 
evaluated. In October 1997, the veteran again requested his 
service-connected disabilities be re-evaluated. Next, the RO 
received an undated unfocused letter from the veteran, which, 
however, included the comment that it was 1998. In August 
1998, the veteran filed a claim for service connection for a 
stomach disorder. None of these communications from the 
veteran indicate an intent to apply for service connection 
for a nervous disorder. 38 C.F.R. § 3.155(c).

On August 11, 1998, the RO received a Veteran's Application 
for Increased Compensation Based on Unemployability. On his 
application the veteran wrote that his service connected 
disability which prevented him from securing a job was a 
nervous disorder. While the application clearly indicates 
intent to pursue a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, the notation alone may not be 
considered clear intent to pursue a claim for service 
connection. 38 C.F.R. § 3.155(c).

On September 15, 1998, the RO received an Authorization and 
Consent to Release Information to VA, (VA Form 21-4142). 
Under the heading "conditions" the veteran had written nerve 
disorder and listed two medical care providers who he 
indicated had treated him.  The RO construed that as a 
request to reopen the claim for service connection for a 
nervous disorder, and it is the date from which the grant was 
made effective.  

Since there is no earlier unadjudicated claim from which an 
earlier effective date could be granted, the Board must 
consider whether the receipt of additional service department 
records is basis for the assignment of an earlier effective 
date.  When the Board issued the decision in July 2004 
reopening the claim of service connection for a psychiatric 
disorder, the claim was remanded to the RO for additional 
development and adjudication of the claim.  In the remand the 
Board ordered the RO to obtain the veteran's complete service 
personnel records.  The RO requested the service personnel 
records in August 2004.  In May 2005, the RO granted service 
connection for schizophrenia.  The question is the 
significance of the service department records obtained as a 
result of the Remand.

In this case the additional service personnel records were 
not in the claims folder at the time the Board reopened the 
claim in July 2004.  In addition, the Board has carefully 
reviewed the service personnel records and they provide no 
medical conclusions regarding the presence of psychiatric 
disability.  Indeed, there is a specific reference to there 
being no basis for a medical discharge from the service. 
Accordingly, the additional service personnel records do not 
provide a basis for the assignment of an earlier effective 
date for service connection.

The Court has instructed the Board to express consideration 
of the provisions of 38 C.F.R. § 3.156(c).  The 2007 version 
of the regulation as set out above requires that the newly 
obtained service department records constitute the new and 
material evidence that provided the basis for reopening the 
previously denied claim, which is not the case here.  Those 
records were obtained after the reopening.  Likewise, the 
current version of the regulation requires that the newly 
obtained service department records be relevant.  As 
described above, these records were not relevant, as they 
provided no conclusions regarding the presence of psychiatric 
disability in service.  

Clearly, the regulations at 38 C.F.R. § 3.156(c) and 38 
C.F.R. § 3.400 (q)(2) were intended to provide a remedy for 
veterans, who if service records had been complete at the 
time their original claim was considered, would have had 
their claims for service connection granted.  The essence of 
the regulations is to allow effective dates back to the 
original date of claim for those veterans whose claims would 
have been allowed but for the absence of service records.  
This is the not the fact situation of the veteran's case.  
His claim was not reopened based on additional service 
records being obtained, considered or submitted.  The 
additional service personnel records did not provide a basis 
for either reopening or allowing the veteran's claim for 
service connection for schizophrenia.  Quite the opposite, 
they provided only additional negative evidence that any 
medical or psychiatric disorder existed at service 
separation.   Therefore, 38 C.F.R. § 3.156(c)(2008) and 38 
C.F.R. § 3.400 (q)(2) do not provide a basis for assigning an 
earlier effective date for service connection for 
schizophrenia.  

An effective date earlier than September 15, 1998 for the 
grant of service connection for schizophrenia is not 
warranted.


ORDER

An earlier effective date for the grant of service connection 
for schizophrenia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


